PER CURIAM.
The Seng Company and its liability insurer, third-party defendants, appeal an order denying their motion to dismiss the third party complaint for indemnity for lack of personal jurisdiction.
Plaintiff Edmund Burke was injured when he fell backwards out of an office chair which was manufactured by defendant Inter Royal Corporation. He filed a suit for damages against Inter Royal and alleged in his complaint that the tilt control mechanism was faulty causing him to fall to the floor when the chair tilted backwards. Thereafter Inter Royal filed a third party complaint against The Seng Company and its insurer, Michigan Mutual Insurance Company, for indemnity and alleged in the complaint that Seng was the manufacturer of the tilt control mechanism. Service of process was effected on The Seng Company, a foreign corporation, by serving the Secretary of State pursuant to Section 48.161-48.19, Florida Statutes (1977). The Seng Company and Michigan Mutual filed motions to dismiss the third party complaint for, inter alia, a failure to allege sufficient facts to support personal jurisdiction over a nonresident defendant under Section 48.181, Florida Statutes (1977). The motions were denied and this appeal followed. We reverse.
The Seng Company is an Illinois Corporation which does not have a corporate agent in the State of Florida. The tilt control mechanisms were manufactured in Chicago, Illinois and shipped to Inter Royal in Michigan City, Indiana. Inter Royal manufactured the chairs which were shipped directly from its factory to the purchaser here in Dade County. The Seng Company does not sell the chairs manufactured by Inter Royal. Clearly under these facts the connexity requirement to confer personal jurisdiction over The Seng Company has not been met. See John Blue Company v. Roper Pump Company, 324 So.2d 147 (Fla.3d DCA 1976); Hyco Mfg. Co. v. Rotex Intern. Corp., 355 So.2d 471 (Fla.3d DCA 1978). Accordingly, the orders denying the motions to dismiss are reversed and the cause remanded to the trial court with directions to dismiss the third party complaint.
Reversed and remanded.